 Case 3:20-cv-06772-FLW-TJB Document 4 Filed 06/05/20 Page 1 of 3 PageID: 21


ARCHER & GREINER
A Professional Corporation
One Centennial Square
Haddonfield, NJ 08033-0968
(856) 795-2121
Attorneys for Defendant
AmGUARD Insurance Company

BY:    KERRI E. CHEWNING, ESQUIRE

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 MARK DANIEL HOSPITALITY LLC
 (D/B/A INC),                                   Civil Action No.: 20-6772 (FLW)

                       Plaintiff,

        v.

 AMGUARD INSURANCE COMPANY,                     ELECTRONICALLY FILED

                       Defendant.

______________________________________________________________________________

                     REQUEST FOR CLERK’S EXTENSION
______________________________________________________________________________

       Application is hereby made for a Clerk’s Order extending by fourteen (14) days the time

within which Defendant AmGUARD Insurance Company may answer, move or otherwise

respond to the Complaint. It is represented that:

       1.      Defendant AmGUARD timely removed this case on June 2, 2020;

       2.      Pursuant to Fed. R. Civ. P. 81(c), the deadline for all Defendant to file an answer

or other responsive pleading or motion is June 9, 2020;

       3.      That time period has not yet expired;

       4.      No previous extension has been obtained;
 Case 3:20-cv-06772-FLW-TJB Document 4 Filed 06/05/20 Page 2 of 3 PageID: 22


          5.     This application is made without any prejudice to the right of Defendant to assert

any and all applicable defenses and arguments and nothing herein shall be deemed to constitute a

waiver;

          6.     Pursuant to this application, the new due date for Defendant to answer, move or

file some other responsive pleading will be June 23, 2020.




                                                      ARCHER & GREINER
                                                      A Professional Corporation
                                                      Attorneys for Defendant,
                                                        AmGUARD Insurance Company

                                                      By:     Kerri E. Chewning
                                                            KERRI E. CHEWNING, ESQUIRE
Dated: June 5, 2020.




SO ORDERED




Clerk of Court




                                                  2
Case 3:20-cv-06772-FLW-TJB Document 4 Filed 06/05/20 Page 3 of 3 PageID: 23


                                CERTIFICATE OF SERVICE

       I hereby certify that on June 5, 2020, I filed, and served on all counsel of record, the

foregoing Request for Clerk’s Extension, via CM/ECF.



                                                             /s/ Kerri E. Chewning
                                                             KERRI E. CHEWNING




                                                 3
